Citation Nr: 1728526	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for each for bilateral onychomycosis and tinea pedis.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that reduced the rating for a bilateral foot disability from 10 percent to 0 percent, effective July 1, 2007.  Currently, the New York RO has jurisdiction of the claim. 

In July 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the Detroit RO.  In September 2010, he was afforded a second Travel Board hearing before another VLJ at the New York RO.  Pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Board remanded the claim in March 2012 so that he could be scheduled for a hearing before a third VLJ who would be on a panel decision with those VLJs who held the two previous Board hearings.  He testified at a Board hearing at the New York RO in May 2012.  Transcripts of all hearings are associated with the claims file.

The Veteran perfected a timely appeal with respect to the reduction and also asserted that he was entitled to a higher rating.  Consequently, the Board interpreted his appeal as presenting separate issues of entitlement to a restoration for the period beginning July 1, 2007, and entitlement to a higher rating throughout the pendency of the appeal.  Those issues were remanded in September 2009.  

In January 2010, the Board restored the 10 percent rating and remanded the claim for a higher rating for further development.  As noted above, in March 2012, the Board remanded the case for the third Board hearing in light of the 2011 Arneson decision.  In January 2013, the Board remanded the case to obtain additional VA treatment records and to afford the Veteran an examination to determine the current severity of his disability.  In May 2015, the Board granted a 10 percent rating for each foot for the disability on appeal.  In May 2016, the Court Clerk from the Veterans Claims Court vacated the May 2015 Board decision and remanded the case for readjudication in compliance with a Joint Motion for Remand (JMR).

In September 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to obtain additional treatment records and a statement from the Veteran addressing the extent of the disability, as well as provide him with an updated examination to assist in determining the current extent of the disability on appeal.  The AOJ obtained the treatment records, made reasonable efforts to comply with the Board's remand directives with respect to obtaining a statement from the Veteran and scheduling the requested examination, and readjudicated the claim in an April 2017 supplemental statement of the case (SSOC).  

For these reasons, the AOJ substantially complied with the September 2016 Board Remand directives and the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002)).


FINDING OF FACT

The Veteran failed, without good cause, to report for a VA examination that was necessary to evaluate the claim for an increased rating for bilateral onychomycosis and tinea pedis.


CONCLUSION OF LAW

The claim for entitlement to a rating in excess of 10 percent for each for bilateral onychomycosis and tinea pedis is denied based on the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Veteran's service-connected bilateral onychomycosis and tinea pedis disability is currently rated as 10 percent disabling for each foot.  In October 2006, he filed a claim for an increased rating, essentially contending that symptoms of the disability on appeal had worsened.  

In order to assist in determining the current severity of the disability, the Veteran underwent examinations but asserted that the examinations did not adequately assess his condition in that he has flare-ups of the skin disability that are productive of a worsening of his condition, presenting with pain and swelling and reduced mobility with skin lesions, which warrant a rating in excess of 10 percent for each foot.  In September 2016, the Board remanded the matter, in part, to provide the Veteran with an updated VA examination to help determine the extent of the bilateral onychomycosis and tinea pedis disability.

Pursuant to the September 2016 Board remand directive, the AOJ scheduled the Veteran for a VA examination.  He failed to appear for such examination, but stated that he was willing to report to another VA examination and indicated that he preferred to be scheduled for the VA examination at the Bronx VA Medical Center as it is closer to him than the Brooklyn VA Medical Center.  See January 9, 2017 VA Form 27-0820.  The AOJ then scheduled him for an examination at the Bronx VA Medical Center in February 2017; however, he failed to report for the February 2017 VA examination and has not presented good cause for doing so.  

The April 2017 SSOC notified the Veteran of his failure to appear for the scheduled VA examination and the resulting denial of the claim.  While the record shows that he was incarcerated from December 2015 to June 2016, this was prior to the September 2016 Board Remand and the VA examination which was scheduled for February 2017.  See May 2, 2017 VA Form 21-0820e, Report of Incarceration. 

Upon review of the record, there is no indication, either by the Veteran or his representative, that an attempt has been made to reschedule or otherwise provide good cause for failure to appear for the VA examinations.  Moreover, there is no indication in the record that the letter notifying him of the scheduled February 2017 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In short, there is no evidence of any VA error in notifying or assisting the Veteran.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, a veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for an additional VA examination is not warranted.  

As stated above, VA regulations provide that, in a claim for increase, when entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See 38 C.F.R. § 3.655(a) and (b). 

The Board finds that a VA examination is necessary to decide the claim for an increased rating for bilateral onychomycosis and tinea pedis.  The examination may have provided an indication of considerable impairment of health, if such were present.  At the examination, other symptoms would have been elicited from the Veteran, if present, that may have supported the criteria for an increased rating, such as the percentage of body area affected by the disability, to include the extent, duration, and timing of any flare-ups, or whether the skin disability required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See e.g., 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  

As the Veteran, without good cause, has failed to appear for a VA examination, and as entitlement to an increased rating for the service-connected bilateral onychomycosis and tinea pedis disability cannot be established without a current VA examination, the appeal is denied.  38 C.F.R. § 3.655.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As explained above, the claim for an increased rating for the bilateral onychomycosis and tinea pedis disability is denied on the basis that the Veteran failed, without good cause, to report for a VA examination necessary to decide the claim or issue on appeal.  As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  See 38 C.F.R. § 3.655.  

As the Board has denied the increased rating claim as a matter of law, the notice and assistance provisions of the VCAA are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

A rating in excess of 10 percent for each for bilateral onychomycosis and tinea pedis is denied. 




			
            HARVEY P. ROBERTS                                         L. HOWELL                     
              Veterans Law Judge                                     Veterans Law Judge               
         Board of Veterans' Appeals                        Board of Veterans' Appeals         




_____________________________
MARJORIE A. AUER
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


